PER CURIAM.
Because the defendants failed to appear at trial in the District Court (Bidde-ford, MacNichol, J.), we agree with the Superior Court (York County, Brodrick, J.) that they cannot later argue that they were not the proper parties to the lawsuit. Nor can the defendants raise for the first time on appeal their arguments that the amount billed them was unfair, that they should have been allotted a setoff for late delivery or that they believed that the trial would be postponed. The defendants should have presented all those arguments to the District Court. See Blanchette v. York Mut. Ins. Co., 455 A.2d 426, 428 (Me.1983). Since this appeal is clearly frivolous, we award treble costs to the appellee under M.R.Civ.P. 76(f). See Gurschick v. Clark, 511 A.2d 36 (Me.1986).
The entry is:
Judgment affirmed. Treble costs shall be paid by appellants Anthony Menardo and Sal DeVito to appellee Donna 0. Wolf-son.